DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/13/2022 has been entered.
 
Status of Claims
2.    Applicant’s amendment dated June 13th, 2022 responding to the Office Action 02/14/2022 provided in the rejection of claims 1-20.
3.    Claims 1-20 are pending in the application, of which claims 1, 11 and 16 are in independent form and which have been fully considered by the examiner.

Response to Amendments
4.   Regarding art rejection: Applicants’ amendment necessitated new grounds of rejections presented in the following art rejection. Please refer Cabrera (US Pub. No. 2019/00121259 A1).
Examiner Notes
5.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 6, 9, 11-12 and 14, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawaya et al. (US Pub. No. 2017/0102930 A1 – art of record --herein after Sawaya) in view of Cabrera et al. (US pub. No. 2019/0012159 – new art made of record -- herein after Cabrera).

Regarding claim 1. 
Sawaya discloses 
 An application software installation method (The synchronized configuration information can relate to application installations and uninstallations as well as to user modifications to user interfaces for managing and invoking the applications – See Abstract), implemented by a device (computer device 100 or servers – See Fig. 1 and paragraph [0020]), wherein the application software installation method comprises:
receiving, an editing operation from a user for a to-be-installed application set (The computing device 100 may provide one or more user-configurable graphical user interfaces (GUIs) 116 for the user to interactively manage applications 118 (e.g., install/uninstall), interact with applications 118, or launch (newly execute and/or bring to the fore) windows 120 of the applications 118 – See paragraph [0024]; the changes are performed by the user using the application launcher 184 on the first user computing device 100A– See paragraphs [0047-0048]), wherein the to-be-installed application set comprises a plurality of application software identifiers (configuration sync data – application installs comprise application ID– See Fig. 5), wherein the application software identifiers correspond to to-be-installed application software, from another device (In addition to layout synchronization, embodiments herein may synchronize installations or uninstallations of applications between a user's computing devices or subgroups thereof – See paragraph [0032]); and 
sending, an editing instruction for the to-be-installed application set based on the editing operation (Installations and uninstallations that might stem from synchronization may be circumscribed in various ways, such as by allowing the user to specify whether specific applications are to be installed/uninstalled only on specific devices or globally, by filtering propagation of synchronization updates according to hardware or software features or incompatibilities, or others – See paragraph [0006]), 
wherein the editing instruction instructs (response user interaction instructs or processes or tasks or commands – paragraphs [0019, 0021, 0024-0026, 0030, 0047-0049 and 0055]) to either add a first application software [identifier] to the to-be-installed application set or delete a second application software [identifier] from the to-be-installed application set to obtain an updated to-be-installed application set (received updates may cause the device to install or uninstall applications or to reconfigure a user interface provided by the application launcher – See paragraphs [0041].  An instance of a locally executing application 118 which might or might not be installable or uninstallable or replaceable by a user – See paragraphs [0022-0024 and 0026].  Installations and uninstallations that might stem from synchronization may be circumscribed in various ways, such as by allowing the user to specify whether specific applications are to be installed/uninstalled only on specific devices or globally, by filtering propagation of synchronization updates according to hardware or software features or incompatibilities, or others – See paragraphs [0006].  Uninstall application ID 9 to update the application list – See Fig. 6.  The application launcher 184 of the first user device 100A may download data for installing "app7".  An entry indicating "app7" as an installed application is added to the local configuration synchronization data 182.  The entry might be added by the installing software, or a synchronization component such as the local synchronization client 180 might detect the installation of "app7" and add the entry.  The synchronization client 180 then forwards the update (new entry for "app7") to the synchronization service 192, which adds the new entry for "app7" to its configuration synchronization data 182C – See paragraph [0048]).  
Sawaya discloses the application service 108 may maintain a catalog 142 of applications identified by application identifiers.  The account service 106 and/or the application service 108 may also maintain application associations 144 indicating which user identities have previously installed or purchased which applications – See paragraph [0033].  Sawaya does not disclose either add or delete application software identifiers
Cabrera discloses 
wherein the editing instruction instructs to either add a first application software identifier to the to-be-installed application set or delete a second application software identifier from the to-be- installed application set to obtain an updated to-be-installed application set (Installation logs 212 may comprise identifiers of applications installed or uninstalled; files, libraries, configuration settings, registry keys, etc. that were modified, removed, or added during installation or uninstallation; as well as identifications of any errors that occurred during installation or uninstallation – See paragraphs [0037-0038].  Examiner respectfully notes that identifiers of applications could be first application identifier and second application identifier and third and fourth, etc. Which are removed or added), and 
wherein the updated to-be-installed application set comprises an identifier of application software that is not a latest version when a first application software identifier is added (identify the latest version of one or more items of software...single application to be upgraded, multiple items of software may be identified in the request – see paragraphs [0014-0017]. The server may simply reply with an indication that either the currently installed version is the latest version, or that a new version exists (e.g. via a predetermined bit value, such as 0 if no newer version exists, and 1 if a newer version exists) – See paragraphs [0172-0176].  Examiner respectfully notes that installation application software is adding or inserting application software and uninstall software is removed or delete application software).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Cabrera’s teaching into Sawaya’s invention because incorporating Cabrera’s teaching would enhance Sawaya to enable to identify the latest version of one or more items of software as suggested by Cabrera (paragraph [0015]).

Regarding claim 2, the application software installation method of claim 1,
Sawaya discloses
 wherein after sending, the editing instruction, the application software installation method (layout/installation updates may be received from the synchronization service 192 – See paragraph [0041]) further comprises: 
receiving, an installation operation from the user for first application software of the updated to-be-installed application set (The user performs a sequence of configurations, such as installing app7, installing app5 locally-only, uninstalling app9 local-only, and uninstalling app1.  These application installation changes can be performed with any of the mechanisms discussed above – See paragraph [0047]); and 
installing, the first application software (The application launcher 184 of the first user device 100A may download data for installing "app7" – See paragraphs [0047-0048]).  

Regarding claim 6, the application software installation method of claim 1, 
Sawaya discloses
wherein the editing operation comprises an application deletion operation or an application adding operation (The computing device 100 may provide one or more user-configurable graphical user interfaces (GUIs) 116 for the user to interactively manage applications 118 (e.g., install/uninstall), interact with applications 118, or launch (newly execute and/or bring to the fore) windows 120 of the applications 118 – See paragraph [0024]), wherein the editing instruction instructs to delete a third application software [identifier] from the to-be- installed application set (An application installation 140 or uninstallation might be initiated by the user selecting an application from a listing of available and/or purchased applications – See paragraph [0037]),when the editing operation is the application deletion operation, wherein the updated to-be-installed application set does not comprise the third application software [identifier],or the editing instruction instructs to add a fourth application software identifier to the to-be-installed application set when the editing operation is the application adding operation (In the case of the local-only uninstall of app9 on the first user device 100A, app9 is uninstalled only on the first user device 100A and is added to the do-not-install list 190 on the first user device 100A.  If app9 was listed in copies of the configuration synchronization data 182/182C it may remain therein; app9 may continue to be install-synchronized on the user's other devices – See paragraphs [0050-0052]), and wherein the updated to-be-installed application set comprises the fourth application software [identifier] (The application launcher 184 of the first user device 100A may download data for installing "app7".  An entry indicating "app7" as an installed application is added to the local configuration synchronization data 182.  The entry might be added by the installing software, or a synchronization component such as the local synchronization client 180 might detect the installation of "app7" and add the entry – See paragraph [0048]). 
Sawaya does not discloses add or delete application software identifiers
Cebrera discloses
add or delete application software identifiers (identifiers of applications installed or uninstalled; files, libraries, configuration settings, registry keys, etc. that were modified, removed, or added during installation or uninstallation – See paragraph [0038]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Cabrera’s teaching into Sawaya’s invention because incorporating Cabrera’s teaching would enhance Sawaya to enable to provide settings that include modify, remove or add during installation as suggested by Cabrera (paragraphs [0038-0039]).

Regarding claim 9, the application software installation method of claim 1, 
Sawaya discloses
further comprising accessing, a server by logging in to an associated account, wherein the associated account corresponds to the to-be-installed application set (The account service 106 and/or the application service 108 may also maintain application associations 144 indicating which user identities have previously installed or purchased which applications – See paragraph [0033])

Regarding claim 11. 
Sawaya discloses
An application software installation method (The synchronized configuration information can relate to application installations and uninstallations as well as to user modifications to user interfaces for managing and invoking the applications – See Abstract), implemented by a server (computer device 100 or servers – See Fig. 1 and paragraph [0020]), wherein the application software installation method comprises: 
accessing a device (An application installation or uninstallation can be similarly initiated by a user accessing the application service 108 – See paragraph [0038]); 
backing up to-be-installed application software (layouts of application representations provided by respective application launchers on a user's respective devices are kept automatically synchronized when the user modifies any of the layouts.  Installations and uninstallations are similarly synchronized between the user's devices – See Abstract and paragraph [0032]); 
receiving, from the device, an editing instruction for a to-be-installed application set (The computing device 100 may provide one or more user-configurable graphical user interfaces (GUIs) 116 for the user to interactively manage applications 118 (e.g., install/uninstall), interact with applications 118, or launch (newly execute and/or bring to the fore) windows 120 of the applications 118 – See paragraph [0024]; the changes are performed by the user using the application launcher 184 on the first user computing device 100A– See paragraphs [0047-0048]),  , wherein the to-be-installed application set comprises a plurality of application software identifiers (Fig. 5, application installs application set comprises application ID, status, etc.), and wherein the application software identifiers correspond to to-be- installed application software (FIG. 5, the configuration synchronization data 182/182C includes indicia of application installs associated with a user identity and possibly further associated with subgroups of the user's devices – See paragraphs [0043 -0046]); and
 obtaining an updated to-be-installed application set by either adding, a first application software [identifier] to the to-be-installed application set or deleting a second application software [identifier] from the to-be-installed application set based on the editing instruction (Fig. 6, device 1, an updated to-be-installed application 126A removing/deleting application 1 and application 9; uninstall application ID 9 to update the application list – See Fig. 6.  The application launcher 184 of the first user device 100A may download data for installing "app7".  An entry indicating "app7" as an installed application is added to the local configuration synchronization data 182.  The entry might be added by the installing software, or a synchronization component such as the local synchronization client 180 might detect the installation of "app7" and add the entry.  The synchronization client 180 then forwards the update (new entry for "app7") to the synchronization service 192, which adds the new entry for "app7" to its configuration synchronization data 182C – See paragraph [0048]).  
Sawaya discloses the application service 108 may maintain a catalog 142 of applications identified by application identifiers.  The account service 106 and/or the application service 108 may also maintain application associations 144 indicating which user identities have previously installed or purchased which applications – See paragraph [0033].  Sawaya does not discloses either add or delete application software identifiers
Cabrera discloses 
obtaining an updated to-be-installed application set by either adding a first application software identifier to the to-be-installed application set or deleting a second application software identifier from the to-be-installed application set based on the editing instruction (Installation logs 212 may comprise identifiers of applications installed or uninstalled; files, libraries, configuration settings, registry keys, etc. that were modified, removed, or added during installation or uninstallation; as well as identifications of any errors that occurred during installation or uninstallation – See paragraphs [0037-0038].  Examiner respectfully notes that identifiers of applications could be first application identifier and second application identifier and third and fourth, etc. Which are removed or added), and 
wherein the updated to-be-installed application set comprises an identifier of application software that is not a latest version when a first application software identifier is added (identify the latest version of one or more items of software...single application to be upgraded, multiple items of software may be identified in the request – see paragraphs [0014-0017]. The server may simply reply with an indication that either the currently installed version is the latest version, or that a new version exists (e.g. via a predetermined bit value, such as 0 if no newer version exists, and 1 if a newer version exists) – See paragraphs [0172-0176].  Examiner respectfully notes that installation application software is adding or inserting application software and uninstall software is removed or delete application software).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Cabrera’s teaching into Sawaya’s invention because incorporating Cabrera’s teaching would enhance Sawaya to enable to identify the latest version of one or more items of software as suggested by Cabrera (paragraph [0015]).

Regarding claim 12, the application software installation method of claim 11, 
Sawaya discloses 
wherein the editing instruction corresponds to an editing operation comprising an application deletion operation (An application launcher may be user-configurable, for instance having user-selected or user-arranged application representations 128 (e.g., icons, tiles presenting dynamic content) representing corresponding applications – See paragraph [0027]. In the case of the local-only uninstall of app9 on the first user device 100A, app9 is uninstalled only on the first user device 100A and is added to the do-not-install list 190 on the first user device 100A – See Fig. 6 and paragraph [0051]) or an application adding operation, wherein the application software installation method further comprises deleting third application software identifier from the to-be-installed application set (In the case of the local-only uninstall of app9 on the first user device 100A, app9 is uninstalled only on the first user device 100A and is added to the do-not-install list 190 on the first user device 100A – See Fig. 6 and paragraph [0051]), to obtain the updated to-be-installed application set based on the editing instruction when the editing operation is the application deletion operation (Fig. 6, block 126 A, the updated to-be installed application after uninstall application 9), wherein the updated to-be-installed application set does not comprise the third application software identifier (In the case of the local-only uninstall of app9 on the first user device 100A, app9 is uninstalled only on the first user device 100A and is added to the do-not-install list 190 on the first user device 100A.  If app9 was listed in copies of the configuration synchronization data 182/182C it may remain therein; app9 may continue to be install-synchronized on the user's other devices – See paragraphs [0050-0052]), or the application software installation method further comprises adding a fourth application software identifier to the to-be- installed application set, to obtain the updated to-be-installed application set based on the editing instruction when the editing operation is the application adding operation, and wherein the updated to-be-installed application set comprises the fourth application software identifier (The application launcher 184 of the first user device 100A may download data for installing "app7".  An entry indicating "app7" as an installed application is added to the local configuration synchronization data 182.  The entry might be added by the installing software, or a synchronization component such as the local synchronization client 180 might detect the installation of "app7" and add the entry – See paragraph [0048]). 
Sawaya does not discloses add or delete application software identifiers
Cebrera discloses
add or delete application software identifiers (identifiers of applications installed or uninstalled; files, libraries, configuration settings, registry keys, etc. that were modified, removed, or added during installation or uninstallation – See paragraph [0038]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Cabrera’s teaching into Sawaya’s invention because incorporating Cabrera’s teaching would enhance Sawaya to enable to provide settings that include modify, remove or add during installation as suggested by Cabrera (paragraphs [0038-0039]).

Regarding claim 14, the application software installation method of claim 11, 
Sawaya discloses 
further comprising accepting, deviceaccess to the server using an associated account, wherein the associated account corresponds to the to-be-installed application set (The account service 106 and/or the application service 108 may also maintain application associations 144 indicating which user identities have previously installed or purchased which applications…synchronizing devices and the cloud 104 might have filters 162 to prevent certain updates from synchronizing.  A filter 162 can prevent updates from being applied or from being forwarded.  For example, at the cloud 104 application installs might be filtered out for devices that are incompatible or do not have license or authorization, for example.  Filtering can be performed on any of a variety of factors such as application attributes, licensing information, user device attributes, software or hardware requirements, user preferences regarding synchronization, or others – See paragraph [0033, 0056]).

Regarding claim 16.
Sawaya discloses
 An application software installation device (computer devices 100 – See Fig. 1), comprising: 
an interaction configured to receive an editing operation from a user for a to-be-installed application set (The synchronized configuration information can relate to application installations and uninstallations as well as to user modifications to user interfaces for managing and invoking the applications – See Abstract and Fig. 2, block 126, applications and paragraph [0024]), wherein the to-be-installed application set comprises a plurality of application software identifiers, corresponding to to-be-installed  from another device (the cloud 104 has a synchronization service with centralized configuration synchronization data 182C – See paragraph [0040-0041] and Figs. 4 and Fig. 5); and 
a processor (paragraph [0067]) configured tgenerate an editing instruction for the to-be-installed application set based on the editing operation (The received updates may cause the device to install or uninstall applications or to reconfigure a user interface provided by the application launcher 184 – See paragraph [0041]), wherein the editing instruction  instructs to either add a first application software [identifier] to the to-be-installed application set or delete a second application software [identifier] from the to-be-installed application set (local uninstall application 9 – See Fig. 9.  Application uninstalls may be similarly automatically triggered.  For example, if a user's license for an application expires, the application service 108 may instruct the user's devices to uninstall the application.  Application uninstalls may be initiated manually by any of the installation mechanisms mentioned above – See paragraphs [0036-0039]. Fig. 6, device 1, an updated to-be-installed application 126A removing/deleting application 1 and application 9; uninstall application ID 9 to update the application list – See Fig. 6.  The application launcher 184 of the first user device 100A may download data for installing "app7".  An entry indicating "app7" as an installed application is added to the local configuration synchronization data 182.  The entry might be added by the installing software, or a synchronization component such as the local synchronization client 180 might detect the installation of "app7" and add the entry.  The synchronization client 180 then forwards the update (new entry for "app7") to the synchronization service 192, which adds the new entry for "app7" to its configuration synchronization data 182C – See paragraph [0048]), 
a communications port coupled to the interaction system and the processor (paragraphs [0019, 0021 and 0024]), wherein the communications port is configured to send the editing instruction add the to-be-installed application set to an updated to-be-installed application set (The application launcher 184 of the first user device 100A may download data for installing "app7".  An entry indicating "app7" as an installed application is added to the local configuration synchronization data 182).  
Sawaya discloses the application service 108 may maintain a catalog 142 of applications identified by application identifiers.  The account service 106 and/or the application service 108 may also maintain application associations 144 indicating which user identities have previously installed or purchased which applications – See paragraph [0033].  Sawaya does not discloses either add or delete application software identifiers.
Cabrera discloses 
wherein the editing instruction instructs to either add a first application software identifier to the to-be-installed application set or delete a second application software identifier from the to-be-installed application set (Installation logs 212 may comprise identifiers of applications installed or uninstalled; files, libraries, configuration settings, registry keys, etc. that were modified, removed, or added during installation or uninstallation; as well as identifications of any errors that occurred during installation or uninstallation – See paragraphs [0037-0038].  Examiner respectfully notes that identifiers of applications could be first application identifier and second application identifier and third and fourth, etc. Which are removed or added) and 
wherein the updated to-be-installed application set comprises an identifier of application software that is not a latest version when a first application software identifier is added ((identify the latest version of one or more items of software...single application to be upgraded, multiple items of software may be identified in the request – see paragraphs [0014-0017]. The server may simply reply with an indication that either the currently installed version is the latest version, or that a new version exists (e.g. via a predetermined bit value, such as 0 if no newer version exists, and 1 if a newer version exists) – See paragraphs [0172-0176].  Examiner respectfully notes that installation application software is adding or inserting application software and uninstall software is removed or delete application software).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Cabrera’s teaching into Sawaya’s invention because incorporating Cabrera’s teaching would enhance Sawaya to enable to identify the latest version of one or more items of software as suggested by Cabrera (paragraph [0015]).

Regarding claim 17, the application software installation device of claim 16, 
Sawaya discloses 
wherein after the communications port is configured to send the editing instruction for the to-be-installed application set, the interaction system is further configured to (layout/installation updates may be received from the synchronization service 192 – See paragraph [0041]) receive an installation operation from the user for first application software of the updated to-be-installed application set (The user performs a sequence of configurations, such as installing app7, installing app5 locally-only, uninstalling app9 local-only, and uninstalling app1.  These application installation changes can be performed with any of the mechanisms discussed above – See paragraph [0047]), and wherein the processor is further configured to install the first application software (The application launcher 184 of the first user device 100A may download data for installing "app7" – See paragraphs [0047-0048]).  

7.	Claims 3-5, 7, 13 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawaya and Cabrera as applied to claims 1, 11 and 16 respectively above, and further in view of Koushik et al. (US Pub. No. 2016/0132214 A1 – art of record -- herein after Koushik).

Regarding claim 3, the application software installation method of claim 2, 
Koushik discloses 
further comprising: 
determining, second application software of the updated to-be-installed application set that has not been installed in the device (he vendor from which the application is sourced, and an available action that can be taken for the application (e.g., "install", for an application that is not currently installed on the end user's computing resource instance, or "uninstall", for some of the applications that are currently installed on the end user's computing resource instance – See paragraph [0074]); and 
installing, the second application software (Note that for several of the applications, the action is shown as "required." This may indicate that these applications must be installed on the end user's computing resource instance (e.g., they may have been installed automatically – See paragraph [0074]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Koushik’s teaching into Sawaya’s and Cabrera’s inventions because incorporating Koushik’s teaching would enhance Sawaya and Cabrera to enable indicate that the application is currently available for execution on the end user's computing resource instance, or creating a user interface element on desktop as suggested by Koushik (paragraph [0086]).

Regarding claim 4, the application software installation method of claim 2, 
Koushik discloses
further comprising: 
determining, third application software of the updated to-be-installed application set that has been installed in the device (these reports may indicate how many (and/or which) users are using each application, how many (and/or which) users are using each version (e.g., the latest version or an outdated version) of a particular application – See paragraph [0116]); 
determining, fourth application software of the third application software that is not a latest version (constraints may be set indicating that user1 should use a particular version of application1 (e.g., an office productivity suite) and should not have access to any updated versions of application1 – See paragraph [0115-0116, 0119 and 0123]); and 
upgrading, the fourth application software to the latest version (the fulfillment service may process the request and send a response back to the proxy service, including instructions for replacing a locally installed virtualized application package for the application with a new version of a virtualized application package for the application, or instructions for modifying metadata associated with the application (e.g., instructions to update a version identifier to reference the new version of the application – See paragraph [0194]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Koushik’s teaching into Sawaya’s and Cabrera’s inventions because incorporating Koushik’s teaching would enhance Sawaya and Cabrera to enable to keep track of which applications are executing on which computing resource instances, and the state of those applications on those computing resource instances (e.g., which versions of the applications are installed as suggested by Koushik (paragraph [0094]).

Regarding claim 5, the application software installation method of claim 4, 
Koushik discloses 
wherein before upgrading, the fourth application software (Receive notification about applications and application updates – See paragraph [0124]), the application software installation method further comprises: 
receiving, an upgrade operation from the user for the fourth application software (choosing an option for automatically installing updates to the application or an option for receiving notifications of available updates), and execute the application locally (on their own computer) – See paragraphs [0003, 0115]); and 
upgrading the fourth application software to the latest version based on the upgrade operation (it may be desirable for the application delivery agent (rather than an end user) to manage the work to install, uninstall, update, and/or reinstall applications on the virtual desktop instance (especially when there may be multiple end users sharing a single virtual desktop instance) – See paragraph [0151]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Koushik’s teaching into Sawaya’s and Cabrera’s inventions because incorporating Koushik’s teaching would enhance Sawaya and Cabrera to enable to receive notifications of new applications or application updates as they become available as suggested by Koushik (paragraph [0023]).

Regarding claim 7, the application software installation method of claim 6, 
Koushik discloses 
wherein when the editing operation comprises the application deletion operation and after sending, the editing instruction (delivering instructions to an agent (such as control plane agent 640) to remove or uninstall an executable application (such as an application binary 612) or a virtualized application package (such as virtualized application package 614) for the application from the computing resource instance 636, removing a reference to an application from a list of applications presented by desktop application management module 648 – See paragraph [0087]), the application software installation method further comprises: 
receiving, a restoration operation from the user for the third application software identifier (the application fulfillment platform may preserve application state by automatically backing up applications and application data for subsequent copy or restore operations – See paragraph [0132]); and 
sending, a restoration instruction for the third application software identifier based on the restoration operation (IT administrators may also have the option to authorize their users to be able to request access to additional applications and/or to receive notifications of new applications or application updates as they become available – See paragraph [0023]), wherein the restoration instruction is instructs  to restore the third application software identifier in the updated to-be-installed application set such that the updated to-be-installed application set comprises the third application software identifier (the application fulfillment platforms described herein may preserve application state by automatically backing up applications and application data, which may enable subsequent restoration (e.g., in the case of a machine failure), provide the ability to roll back the application state to a specific point in time, and/or provide the flexibility to work across multiple virtual desktop instance and/or computing devices – See paragraph [0023]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Koushik’s teaching into Sawaya’s and Cabrera’s inventions because incorporating Koushik’s teaching would enhance Sawaya and Cabrera to enable automatically backing up applications and application data for subsequent copy or restore operations as suggested by Koushik (paragraph [0132]).

Regarding claim 13, the application software installation method of claim 12, 
Koushik discloses 
wherein when the editing operation is the application deletion operation, and after deleting, the third application software identifier from the to-be-installed application set (delivering instructions to an agent (such as control plane agent 640) to remove or uninstall an executable application (such as an application binary 612) or a virtualized application package (such as virtualized application package 614) for the application from the computing resource instance 636, removing a reference to an application from a list of applications presented by desktop application management module 648 – See paragraph [0087]), the application software installation method further comprises: 
receiving, a restoration instruction for the third application software identifier from the device (the application fulfillment platform may preserve application state by automatically backing up applications and application data for subsequent copy or restore operations – See paragraph [0132]); and 
restoring, the third application software identifier based on the restoration instruction such that the updated to-be- installed application set comprises the third application software identifier (the application fulfillment platforms described herein may preserve application state by automatically backing up applications and application data, which may enable subsequent restoration (e.g., in the case of a machine failure), provide the ability to roll back the application state to a specific point in time, and/or provide the flexibility to work across multiple virtual desktop instance and/or computing devices – See paragraph [0023]).  
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Koushik’s teaching into Sawaya’s and Cabrera’s inventions because incorporating Koushik’s teaching would enhance Sawaya and Cabrera to enable automatically backing up applications and application data for subsequent copy or restore operations as suggested by Koushik (paragraph [0132]).

Regarding claim 18, recites the same limitation as rejected claim 3 above.
Regarding claim 19, recites the same limitation as rejected claim 4 above.
Regarding claim 20, recites the same limitation as rejected claim 5 above.

9.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawaya and Cabrera and Koushik as applied to claim 7 above, and further in view of Lee et al. (US Pub. No. 2012/0185841 A1 – art of record -- herein after Lee).

Regarding claim 8, the application software installation method of claim 7, 
Koushik discloses 
wherein before receiving, the restoration operation from the user for the third application software identifier (the PES may create a backup copy of the data or also store the data to a central repository.  The saved data may then be used to restore remote computing sessions that have been interrupted due to a failure, such as a failure of the virtual desktop instance, the server hosting the virtual desktop instance, the network, etc.– See paragraph [0053]), the application software installation method further comprises displaying, a first pane and a second pane based on an operation of the user (the user may be presented with a graphical user interface (GUI) displaying a variety of options for resources and applications – See paragraph [0065]), wherein the first pane displays a first application software in the updated to-be-installed application set, and wherein the second pane displays the third application software identifier (The determination may also be based on pre-selected options for certain users as determined by administrators of entities associated with the users.  For example, the pre-selected options may be presented to the user as a list of different packages of applications to which the user may have (or request) access.  In some cases, the determination may be made on historical usage data of a user, which the PES platform 402 may determine once the request is received from the user – See paragraph [0065] – See Fig. 5A and 5B).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Koushik’s teaching into Sawaya’s and Cabrera’s inventions because incorporating Koushik’s teaching would enhance Sawaya and Cabrera to enable automatically backing up applications and application data for subsequent copy or restore operations as suggested by Koushik (paragraph [0132]).
Sawaya and Cabrera and Koushik do not disclose
a key for restoring the third application software identifier.
Lee discloses 
a key for restoring the third application software identifier (the controller updating the restoration program of the second storage unit with the update file of the first storage unit if receiving a certain key input through the user input unit, and restoring the program on the basis of the updated restoration program. – See Abstract). 
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Lee’s teaching into Sawaya’s and Cabrera’s and Koushik’s inventions because incorporating Lee’s teaching would enhance Sawaya and Cabrera and Koushik to enable restores the program with the updated restoration program if receiving a certain key input through the user input unit as suggested by Lee (paragraphs [0008, 0016 and 0022]).

9.	Claims 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sawaya and Cabrera as applied to claims 9 and 14 respectively above, and further in view of Xu et al. (US Pub. No. 2014/0351215 A1 – art of record -- herein after Xu).

Regarding claim 10, the application software installation method of claim 9, 
Sawaya discloses
wherein after accessing, the server by logging in to the associated account, the application software installation (FIG. 2 shows a user computing device 100 identified by a corresponding device identifier 114.  The computing device 100 may provide one or more user-configurable graphical user interfaces (GUIs) 116 for the user to interactively manage applications 118 (e.g., install/uninstall), interact with applications 118, or launch (newly execute and/or bring to the fore) windows 120 of the applications 118 – See paragraph [0024]) method further comprises
Sawaya does not disclose
sending, an adding request for a third application software identifier to the server when the device comprises a first application software corresponding to the third application software identifier that does not belong to the to-be-installed application set, wherein the adding request instructs the server to add the third application software identifier to the to-be-installed application set. 
Xu discloses 
 sending, an adding request for a third application software identifier to the server when the device comprises a first application software corresponding to the third application software identifier that does not belong to the to-be-installed application set (the backup request including information on applications of the second client software that are requested to be backed up – See paragraphs [0025-0026]; the first apparatus transmits to the second apparatus a request for obtaining applications that have already been running on the second apparatus, and receives a list of applications returned by the second apparatus according to the request, the list of applications including application identifiers of applications that have already been running on the second apparatus; or the first apparatus transmits, to the second apparatus a request for obtaining applications that have not been running on the second apparatus – See paragraph [0058]), wherein the adding request instructs the server to add the third application software identifier to the to-be-installed application set (this list may be updated simultaneously, and identifier information of the backed up applications may be added in this list – See paragraph [0325]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Xu’s teaching into Sawaya’s and Cabrera’s inventions because incorporating Xu’s teaching would enhance Sawaya and Cabrera to enable to store a list of identifier information of all of the applications of the first client software, this list may be updated simultaneously, and identifier information of the backed up applications may be added in this list as suggested by Xu (paragraphs [0129, 0195 and 0389]).

Regarding claim 15, the application software installation method of claim 14, 
Sawaya discloses
wherein after accepting, the device access to the server, the application software installation (FIG. 2 shows a user computing device 100 identified by a corresponding device identifier 114.  The computing device 100 may provide one or more user-configurable graphical user interfaces (GUIs) 116 for the user to interactively manage applications 118 (e.g., install/uninstall), interact with applications 118, or launch (newly execute and/or bring to the fore) windows 120 of the applications 118 – See paragraph [0024]) method further comprises
Sawaya does not disclose
receiving, an adding request for a third application software identifier from the device when application software corresponding to the third application software identifier does not belong to the to-be-installed application set; and 
adding, the third application software identifier to the to-be-installed application set based on the adding request.  
Xu discloses
 receiving, an adding request for a third application software identifier from the device when application software corresponding to the third application software identifier does not belong to the to-be-installed application set (the backup request including information on applications of the second client software that are requested to be backed up – See paragraphs [0025-0026]; the first apparatus transmits to the second apparatus a request for obtaining applications that have already been running on the second apparatus, and receives a list of applications returned by the second apparatus according to the request, the list of applications including application identifiers of applications that have already been running on the second apparatus; or the first apparatus transmits, to the second apparatus a request for obtaining applications that have not been running on the second apparatus – See paragraph [0058]); and
adding, the third application software identifier to the to-be-installed application set based on the adding request (this list may be updated simultaneously, and identifier information of the backed up applications may be added in this list – See paragraph [0325]).
It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to use Xu’s teaching into  Sawaya’s and Cabrera’s inventions because incorporating Xu’s teaching would enhance Sawaya and Cabrera to enable to store a list of identifier information of all of the applications of the first client software, this list may be updated simultaneously, and identifier information of the backed up applications may be added in this list as suggested by Xu (paragraphs [0129, 0195 and 0389]).

Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Portelli et al. (US Patent No. 11,036,344 B1) discloses manage application windows of applications from different servers within a same browser window on a user device – See Col. 1, lines 8-11.
Igarashi (US Pub. No. 2017/0255456 A1) discloses add or delete instructions and edit instruction – See Figs. 7 and 9.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192